Title: To Thomas Jefferson from Charles W. Goldsborough, 16 August 1808
From: Goldsborough, Charles W.
To: Jefferson, Thomas


                  
                     Sir, 
                     nav Dep 16 Aug ’08
                  
                  The enclosed paper B contains information which I presume it will be agreeable to you to receive—Under this impression I have taken the liberty of transmitting it to you, altho’ mr. Smith’s instructions to me do not comprehend information upon these points.—
                  Unauthenticated reports, of daring attempts to evade the embargo Laws, daily reach us; but the very few seizures that have been made appear to me to justify the opinion, that but few such attempts have been made: for be assured, sir, that our navy officers have performed, & will continue to perform, their duty. 
                  I am respectfully, sir, yr. mo ob. St.
                  
                     Ch. W Goldsborough 
                     
                  
                Enclosure
                                                
                            View of the Stations of the Gun Boats in actual service.
                     
                        
                           
                              Machias
                              1.
                              
                           
                           
                              Passamaquoddy
                              1
                              
                           
                           
                              Barnstable
                              1
                              
                           
                           
                              New Bedford
                              1
                              
                           
                           
                              New Port R.I.
                              1
                              
                           
                           
                              New York
                              7.
                              & the Revenge Schooner
                           
                           
                              Philadelphia
                              3
                              
                           
                           
                              Baltimore
                              2
                              
                           
                           
                              Norfolk
                              1.
                              & the Enterprize schooner
                           
                           
                              Wilmington N.C.
                              1.
                              
                           
                           
                              From Charleston. Southward
                              3.
                              
                           
                           
                              New Orleans
                              15.
                              stationed at the Rioglets—mouths of the Mississippi—Barataria—Fort Adams—Baton Rouge—Iberville
                           
                        
                        
                     
                     Captures
                     
                        
                           
                              Brig Charles
                              by
                              Capt. Wederstrandt
                              of Argus
                              off
                              St. Mary’s—condemned
                           
                           
                              
                                  Montezuma
                              
                              Com. Decatur
                              
                              
                              Newport. libelled
                           
                           
                              Sr. Wm. & Samuel
                              
                              Lt. Biddle
                              of No. 120
                              
                              Delaware. condemned
                           
                           
                              
                                  Small Boats
                              
                              Capt. Smith
                              of Wasp
                              
                              Eastern coast. libelled
                           
                           
                              Several Boats laden with goods and Cotton to
                              {
                              N. Orleans. libelled.
                           
                           
                              
                                    amount of Drs. 80,000
                              
                           
                        
                     
                        
                        
                    